244 S.W.3d 219 (2008)
Jonathan VANCE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89078.
Missouri Court of Appeals, Eastern District, Division Three.
January 29, 2008.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jonathan Vance appeals the judgment denying his Rule 24.035 motion for postconviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).